 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   VERONICA LISA DAVIS,                              Case No. 1:17-cv-00621-SAB

12                  Plaintiff,                         ORDER RE STIPULATION FOR AWARD
                                                       OF ATTORNEY FEES
13          v.
                                                       (ECF No. 24)
14   COMMISSIONER OF SOCIAL SECURITY,

15                  Defendant.

16

17         Veronica Lisa Davis (“Plaintiff”) filed the complaint in this action on June 23, 2020.

18 (ECF No. 1.)      On April 12, 2018, the Court denied Plaintiff’s social security appeal and

19 judgment was entered in favor of Defendant. (ECF Nos. 18, 19.) Plaintiff appealed the decision
20 and on April 27, 2021, the Ninth Circuit Court of Appeals reversed and remanded the action for

21 further proceedings. (ECF No. 23.) A mandate has not yet issued.

22         On June 17, 2021, the parties filed a stipulation for the award of attorney fees in the

23 amount of $9,500.00 pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d) (“EAJA”),

24 and no costs other than those separately awarded by the Ninth Circuit. This amount represents

25 compensation for all legal services including the appeal to the Ninth Circuit, in accordance with

26 28 U.S.C. §§ 1920; 2412(d). (ECF No. 24.) Pursuant to the stipulation, after the Court issues
27 and order for the EAJA fees, the government will consider assignment of the fees to Plaintiff’s

28 counsel. (ECF No. 24 at 2.) The stipulation also provides that the award is without prejudice to


                                                   1
 1 the rights of counsel to seek attorney fees under 42 U.S.C. § 406, subject to the offset provisions

 2 of the EAJA. (Id.)

 3          Accordingly, IT IS HEREBY ORDERED that, pursuant to the stipulation of the parties,

 4 Plaintiff is awarded attorney fees under the EAJA in the amount of $9,500.00.

 5
     IT IS SO ORDERED.
 6

 7 Dated:     June 21, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
